                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                             Criminal Case No. 19-20828

Michael Joseph Snyder,                         Sean F. Cox
                                               United States District Court Judge
      Defendant.
_____________________________/

                                OPINION & ORDER
                      DENYING DEFENDANT’S MOTION FOR BOND

       Defendant Michael Joseph Snyder has moved to revoke Magistrate Judge Anthony Patti’s

Order of Detention Pending Trial. The parties appeared before this Court for a hearing on this

motion on January 23, 2020. For the reasons below, the Court DENIES Defendant’s motion.

                                         BACKGROUND

       In this Criminal Case, Defendant Snyder is charged with one count of “False Personation of

an Officer or Employee of the United States,” in violation of 18 U.S.C. § 912 (first clause). He faces

a sentence of up to three years imprisonment.

       Pretrial Services concluded that Snyder poses a risk of nonappearance for the following

reasons: 1) Mental Health History; 2) History of Failure to Appear; 3) Possession of a Passport; 4)

International Travel; and 5) Unsuitable Living Situation. Pretrial Services further concluded that

Snyder poses a risk of danger to the community based upon: 1) Prior Arrests; 2) Mental Health

History; 3) Safety Concerns for the Community; 4) Violent Behavior History; and 5) Personal

Protection Order. Pretrial Services recommended that Snyder be detained.

       The docket reflects that Magistrate Judge Anthony Patti held a detention hearing on
December 5, 2019, after which he ordered Snyder detained pending trial. He found that the

Government had proven: 1) by clear and convincing evidence that no condition or combination of

conditions will reasonably assure the safety of the community; and 2) by a preponderance of the

evidence that no condition or combination of conditions of release will reasonably assure the

defendant’s appearance as required. His detention order further explained:

       The Court’s findings and reasons for ordering detention, including its
       consideration of the factors listed in 42 U.S.C. § 3142(g), were stated on the
       record at the December 5, 2019 hearing and are fully incorporated by this
       reference as though restated herein. The Court finds: (a) by a preponderance of
       the evidence that there is no condition or combination of conditions which will
       reasonably assure Defendant’s appearance; and (b) by clear and convincing
       evidence that there is no condition or combination of conditions which will
       reasonably assure the safety of the community. This evidence was discussed on
       the record in support of the Court’s reasoning, and includes, but is not limited to
       evidence that: (1) Defendant has led a transient lifestyle, having contact with law
       enforcement in five different states, with residency in Michigan only since 2016;
       (2) Defendant has a past conviction for aggravated robbery; (3) Defendant suffers
       from serious mental health conditions, which do not appear to be well controlled;
       (4) Defendant has a history of domestic violence and is currently under a PPO
       obtained by his wife/significant other; (5) Defendant has a history of failing to
       appear in court when required; (6) Defendant has a history of falsely claiming to
       be a law enforcement officer, sometimes stopping other vehicles on the road, once
       with a gun, and in the instant offense claimed to be a federal officer, using blue
       and red flashing lights; (7) Defendant has lied to law enforcement in this
       investigation and in jail calls has sought to hide evidence, including weapons; (8)
       Defendant has previously threatened people with guns, in one case placing a gun
       in the mouth of a woman; (9) when discharged from the Navy, medical personnel
       concluded that Defendant was unfit for combat and should not have access to
       weapons; (10) Defendant was found to have multiple weapons in his home, even
       in the kitchen, where young children reside; (11) there is no suitable third party
       custodian for Defendant; and, (12) Defendant is impulsive, shows no appreciation
       for boundaries and demonstrates a longstanding pattern of abberant behavior that
       appears to be escalating.

(ECF No. 10).

       The matter is currently before the Court on Snyder’s “Motion to Set Bond.” (ECF No.

19). Snyder’s motion acknowledges that Snyder’s girlfriend, with whom he lived at the time of

                                               2
his detention hearing and had offered to serve as his third-party custodian, obtained a personal

protection order against Snyder in Washtenew County. His motion claims that she has since

filed a motion to rescind that PPO and states that Snyder’s mother is willing to serve as third-

party custodian and have him live with her at her home in Ann Arbor, Michigan.

       Snyder’s motion notes that he has received mental health treatment for both Post-

Traumatic Stress Disorder and Bi-Polar Disorder. As to that, his motion states that “[h]e has

been treated for these conditions as recently as January of 2019 through August of 2018. Mr.

Snyder denies any acute mental health state or condition and he is willing to seek and participate

in any mental health testing, evaluation or treatment as a condition of his pretrial release.”

(Id. at 4). Snyder asks the Court to reconsider his status and release him on an unsecured bond.

       The Government opposes this motion, asserting that Snyder poses a danger to the

community and is also a flight risk.

                                            ANALYSIS

       Under 18 U.S.C. § 3145(b), a defendant who has been ordered detained by a magistrate

judge may move to revoke the detention order. The Court reviews a defendant’s appeal of an

order of detention de novo. United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985).

       A defendant may be detained pending trial only if the Court “finds that no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community[.]” 18 U.S.C. § 3142(e). It is the

Government’s burden to prove by clear and convincing evidence that “no conditions of release

can assure that the defendant will appear and to assure the safety of the community.” United

States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010); 18 U.S.C. §§ 3142(e), 3142(f)(2)(B). To


                                                  3
determine whether no conditions exist that will reasonably assure Defendant’s appearance, the

Court must consider the following factors from § 3142(g): (1) the nature and circumstances of

the offenses charged; (2) the weight of the evidence against Defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by Defendant’s release.

       Having considered these factors, this Court agrees with the magistrate judge that the

Government has established by clear and convincing evidence that there is no condition or

combination of conditions that will reasonably assure Defendant Snyder’s appearance and assure

the safety of the community. The offense charged in this case is serious. As recounted in the

Government’s brief, and the magistrate judge’s detention order, Snyder’s history and

characteristics demonstrate that he is a continuing danger to the community. He has a history of

violence and has some history of nonappearance. His release would pose a serious danger to the

community.
                                  CONCLUSION & ORDER

       For these reasons, the Court ORDERS that Defendant’s Motion for Bond is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: January 28, 2020




                                                 4
